OPINION
ODOM, Judge.
This appeal is from a conviction for the offense of robbery by assault. Punishment was assessed at ten years.
The record reflects that on January 21, 1972, the appellant, represented by counsel of his own choice, waived his right of trial by jury and entered a plea of guilty. He was duly admonished by the court as to the consequences of his plea, and the plea was accepted by the court. Appellant then entered into a stipulation of evidence wherein he expressly waived the appearance, confrontation and cross-examination of witnesses and consented to the introduction of testimony by affidavits and other documentary evidence. He made a judicial confession of guilt to the offense charged against him.
The court found appellant guilty and sentenced him. The appellant gave notice of appeal, filed an affidavit of indigency, and the court appointed counsel to represent him on appeal.
*151Counsel on appeal asserts that he has made a careful and diligent examination of the record in this cause and has concluded that the appeal is non-meritorious and wholly frivolous.
Nevertheless, aware of his responsibility to do so, counsel has set out alleged grounds of error that might be considered for reversal in the event this court does not agree with him that the appeal is frivolous. A copy of the appellate brief was served upon the appellant. No pro se brief has been filed.
The record has been reviewed and the alleged grounds of error have been considered and this court concludes that the appeal is without merit and wholly frivolous.
No motion for rehearing will be filed by the Clerk of this court without good cause having been shown.
The judgment is affirmed.